                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                            Lewis T. Babcock, Judge

Civil Action No. 1:16-cv-01822-LTB

WILDERNESS WORKSHOP,

WESTERN COLORADO CONGRESS,

NATURAL RESOURCES DEFENSE COUNCIL, and

SIERRA CLUB,

Plaintiffs,

v.

UNITED STATES BUREAU OF LAND MANAGEMENT, an agency of the U. S.
Department of the Interior,

RYAN ZINKE, in his official capacity as Secretary of the U.S. Department of the
Interior,

BRIAN STEED, in his official capacity as Deputy Director of the U.S. Bureau of
Land Management,

GREG SHOOP, in his official capacity as Acting Colorado State Director of the U.S.
Bureau of Land Management, and

GLORIA TIBBETTS, in her official capacity as Acting Field Manager of the
Colorado River Valley Field Office of the U.S. Bureau of Land Management,

Defendants.
______________________________________________________________________________
                       Memorandum Opinion and Order
______________________________________________________________________________
Babcock, J.

       This matter is before me on Plaintiffs’ Petition for Review of Agency Action.

Plaintiffs seek judicial review of defendant Bureau of Land Management’s (referred

                                          1
to as “Defendants” or “BLM”) Resource Management Plan concerning land managed

under BLM’s Colorado River Valley Field Office (see Addendum for a list of

acronyms used in this Opinion). The public officers named as defendants in this

case have been updated pursuant to Fed. R. Civ. P. 25(d). The matter has been fully

briefed (ECF Nos. 24, 27, 28). After carefully analyzing the briefs and the relevant

portions of the record, I GRANT in part and DEFER final ruling pending further

briefing on remedies in accordance with this Order.

                                     I.   BACKGROUND

             A. Statutory and regulatory background

             1. The National Environmental Policy Act (“NEPA”)

      NEPA is the “basic national charter for protection of the environment” and its

“procedures must insure that environmental information is available to public

officials and citizens before decisions are made and before actions are taken.” 40

C.F.R. § 1500.1. Congress enacted NEPA to ensure that all federal agencies

consider the environmental impacts of their actions to prevent or eliminate damage

to the environment. Marsh v. Oregon Natural Resources Council, 490 U.S. 360, 371

(1989); see 42 U.S.C. § 4321.

      Under NEPA, federal agencies must “include in every recommendation or

report on proposals for legislation and other major Federal actions significantly

affecting the quality of the human environment, a detailed statement by the

responsible official on,” in relevant part, the environmental impact of the proposed

action and alternatives to the proposed action. 42 U.S.C. § 4332(C)(i), (iii). An

                                           2
agency can choose to perform an Environmental Assessment, or may proceed

directly to preparing an Environmental Impact Statement (“EIS”). New Mexico ex

rel. Richardson v. Bureau of Land Mgmt., 565 F.3d 683, 703 n.23 (10th Cir. 2009)

(“New Mexico”).

      The requirement to complete an EIS aims to ensure “that the agency, in

reaching its decision, will have available, and will carefully consider, detailed

information concerning significant environmental impacts” and guarantees “that

the relevant information will be made available to the larger audience that may also

play a role in both the decisionmaking process and the implementation of that

decision.” Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 349 (1989).

             2. The Administrative Procedure Act (“APA”)

      NEPA provides no private cause of action and thus Plaintiffs’ claims arise

under the APA. Pls.’ Compl., ECF No. 1 at 14; see New Mexico, 565 F.3d at 704.

Under the APA, a person who is suffering a “legal wrong because of agency action”

is entitled to judicial review. 5 U.S.C. § 702.

      An agency’s NEPA compliance is reviewed to see whether it is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” New

Mexico, 565 F.3d at 704 (quoting 5 U.S.C. § 706(2)(a)). The agency action is

arbitrary and capricious if the agency

      (1) entirely failed to consider an important aspect of the problem, (2)
      offered an explanation for its decision that runs counter to the evidence
      before the agency, or is so implausible that it could not be ascribed to a
      difference in view or the product of agency expertise, (3) failed to base


                                            3
      its decision on consideration of the relevant factors, or (4) made a clear
      error of judgment.

Id. (quoting Utah Envtl. Cong. v. Troyer, 479 F.3d 1269, 1280 (10th Cir. 2007))

(quotations omitted).

      When reviewing factual determinations made by agencies under NEPA, short

of a “clear error of judgment,” an agency is required to take “hard look” at

information relevant to a decision. Id. A court considers only the agency’s reasoning

at the time it made its decision, “excluding post-hoc rationalization concocted by

counsel in briefs or argument.” Id. (citing Utahns for Better Transp. v. U.S. Dep’t of

Transp., 305 F.3d 1152, 1165 (10th Cir. 2002)); see 3 Charles H. Koch, Jr. and

Richard Murphy, Admin. L. & Prac. § 9:26 (3d ed. 2018) (“Without engaging in

review of the actual resolution of factual questions of this variety, courts by using

the hard look standard assure that the agency did a careful job at fact gathering

and otherwise supporting its position.”).

      “Deficiencies in an EIS that are mere ‘flyspecks’ and do not defeat NEPA’s

goals of informed decisionmaking and informed public comment will not lead to

reversal.” Id. (citing cases). As such, the agency action is presumed valid and the

burden of proof rests upon those challenging the agency action. Id. (citing Citizens’

Comm. to Save Our Canyons v. Krueger, 513 F.3d 1169, 1176 (10th Cir. 2008)). “So

long as the record demonstrates that the agencies in question followed the NEPA

procedures . . . the court will not second-guess the wisdom of the ultimate decision.”




                                            4
Utahns for Better Transp. v. U.S. Dep’t of Transp., 305 F.3d at 1163 (quoting

Robertson v. Methow Valley Citizens Council, 490 U.S. at 350).



              3. The Federal Land Policy and Management Act (“FLPMA”)

       In enacting the FLPMA, Congress aimed to empower the Secretary of the

Interior to manage the United States’ public lands. 43 U.S.C. § 1701. The Secretary,

through BLM, “shall manage the public lands under principles of multiple use and

sustained yield.” 43 U.S.C. § 1732(a). “Multiple use” means “a combination of

balanced and diverse resource uses that takes into account the long-term needs of

future generations for renewable and nonrenewable resources, including, but not

limited to, recreation, range, timber, minerals, watershed, wildlife and fish, and

natural scenic, scientific and historical values . . . .”43 U.S.C. § 1702(c).

       In managing public lands, BLM must develop resource management plans

(“RMPs”). BioDiversity Conservation All. v. Bureau of Land Mgmt., 608 F.3d 709,

712 (10th Cir. 2010) (citing 43 U.S.C. § 1712; 43 C.F.R. § 1601.0–5(n)). An RMP is

“designed to guide and control future management actions and the development of

subsequent, more detailed and limited scope plans for resources and uses.”

43 C.F.R. § 1601.0–2; see Norton v. S. Utah Wilderness All., 542 U.S. 55, 59 (2004)

(“Generally, a land use plan describes, for a particular area, allowable uses, goals

for future condition of the land, and specific next steps.”). The approval of an RMP

“is considered a major Federal action significantly affecting the quality of the

human environment” and thus requires an EIS. 43 C.F.R. § 1601.0–6.
                                             5
                              a. Oil and gas development under the FLPMA

      On public lands, the FLPMA entrusts BLM with the “orderly and efficient

exploration, development and production of oil and gas.” 43 C.F.R. § 3160.0-4; 43

U.S.C. § 1732(b); see 43 C.F.R. § 3100.0-3. This is done by using a “three-phase

decision-making process.” W. Energy All. v. Zinke, 877 F.3d 1157, 1161 (10th Cir.

2017) (quoting Pennaco Energy, Inc. v. U.S. Dep’t of Interior, 377 F.3d 1147, 1151

(10th Cir. 2004)).

      In the first phase, BLM creates RMPs. Id. Part of an RMP indicates the lands

open or closed to the development of oil and gas, and subsequent development must

abide by the terms of the RMP. Id.

      In the second phase, through state offices, BLM identifies parcels that it will

offer for lease, responds to potential protests of the suggested parcels, and conducts

“a competitive lease sale auction.” Id. at 1162 (citing 43 C.F.R. Subpart 3120).

During the identification of parcels available for leasing, a 2010 Department of

Interior policy mandates additional review, including: (1) an interdisciplinary team

reviewing the parcels proposed for leasing and conducting site visits; (2) identifying

issues BLM must consider; and (3) obliging BLM to consult other stakeholders. Id.

      In the final phase, after the sale of a lease, BLM “decides whether specific

development projects will be permitted on the leased land.” Id.; see 43 C.F.R. §

3162.3-1; 30 U.S.C. § 226. BLM must approve permits to drill after parcels of land

are leased. 30 U.S.C. § 226(g).

             B. Factual background
                                          6
      Within its administrative boundary, BLM’s Colorado River Valley Field

Office (“CRVFO”) has over 2.9 million acres of public and private surface land.

Administrative Record (“AR”) 184599. At issue here is the administration of 505,200

acres of BLM-managed surface lands and 701,200 acres of BLM-managed federal

mineral estate that lie beneath other federal, state, and private surface ownership,

apart from National Forest lands. AR 184647–48. These lands within the purview of

the CRVFO primarily extend across Eagle, Garfield, Mesa, Pitkin, and Routt

counties. AR 184600. Additionally, the Roan Plateau, which is within the purview of

the CRVFO, is exempted from the RMP in question because it is under the

management of a separate RMP. AR 184600–02; see Colorado Envtl. Coal. v.

Salazar, 875 F. Supp. 2d 1233, 1238 (D. Colo. 2012) (concerning challenges to the

RMP of the Roan Plateau).

      In 2007, BLM formally initiated a process to revise the 1984 Glenwood

Springs Resource Area RMP. AR 184604, 184644. Pursuant to the FLPMA, BLM

began the revision process: (1) “in response to new issues that have arisen since the

original plan was prepared in 1984 and to higher levels of controversy around

existing issues”; (2) “to allow for updated BLM management direction, guidance,

and policy”; and (3) because “new resource assessments and scientific information

have become available to help the CRVFO revise previous decisions and address

increased uses and demands on BLM lands (such as oil and gas development and

recreation), as well as the protection of natural and cultural resources.” AR 184646.



                                          7
The RMP analyzed environmental effects, thus the terms “RMP” and “EIS” are

interchangeable in the context of this case. See AR 184644.

      BLM noted a timeline of the revision process as promulgated in 43 C.F.R.

Subpart 1610. AR 184650. This revision process includes: (1) identifying planning

issues; (2) developing planning criteria; (3) collecting data and information

analyzing the management situation; (4) formulating alternatives; (5) assessing and

selecting a preferred alternative; (6) opening the RMP and EIS to public comment

for review; and (7) signing the Record of Decision (“ROD”), marking the approval

from BLM of the RMP. Id.

      Of the considered alternatives, Alternative A was classified as the “no action

alternative” meaning that “current management practices, based on existing RMPs

and other management decision documents, would continue.” AR 184606. This

allowed for 672,500 acres of the Federal mineral estate to be open to fluid mineral

leasing, leaving 28,700 acres closed. AR 184683.

      Alternative B was the “mixed use” alternative which allocated “public land

resources among competing human interests, land uses, and the conservation of

natural and cultural resources.” AR 184606. This allowed for 603,100 acres of the

Federal mineral estate to be open to fluid mineral leasing, leaving 98,100 acres

closed. AR 184683.

      Alternative C was the conservation alternative, which emphasized

“protecting resource values and enhancing or restoring the ecological integrity of

habitats for all priority plant, wildlife, and fish species.” AR 184608. This would
                                           8
allow for 521,500 acres of the Federal mineral estate to be open to fluid mineral

leasing, leaving 179,700 acres closed. AR 184683.

      Alternative D was the resource use alternative, which emphasized “allowable

uses that maximize resource production in an environmentally responsible

manner.” AR 184608. This would allow for 648,400 acres of the Federal mineral

estate to be open to fluid mineral leasing, leaving 52,800 acres closed. AR 184683.

      BLM selected Alternative B as its preferred alternative. AR 184606. BLM

opened the proposed RMP to public comment and found that “[n]o modifications

were necessary as a result of the protests, but some clarifications were made . . . .”

AR 188126. On June 12, 2015, the ROD was signed, marking the approval from

BLM of the RMP and EIS. AR 188163.

                                      II.   ANALYSIS

      Plaintiffs are non-profit organizations who focus on environmental issues.

ECF No. 1 at 7–10. The parties agree that this case is currently in the first stage of

the three-stage oil and gas development process under the FLPMA. Pls.’ Opening

Br., ECF No. 24 at 7; Defs.’ Resp., ECF No. 27 at 2. Plaintiffs challenge multiple

aspects of the RMP, alleging generally that BLM “failed to take a hard look at the

direct, indirect, and cumulative impacts to people and environment” and “failed to

consider a reasonable range of alternatives.” ECF No. 24 at 10, 36.

             A. Hard look at the direct, indirect, and cumulative impacts to people
                and environment




                                            9
      In approving the RMP, Plaintiffs claim that BLM failed to take a hard look at

the severity and impacts of: (1) greenhouse gas (“GHG”) pollution and climate

change; (2) methane emissions; and (3) oil and gas on human health.

      In an EIS, BLM must consider the direct, indirect, and cumulative predicted

impacts of a proposed action. New Mexico, 565 F.3d at 703 (citing 42 U.S.C. §

4332(2)(C); 40 C.F.R. pt. 1502 & §§ 1508.11, 1508.25(c)). “The significance of an

impact is determined by the action’s context and its intensity.” Hillsdale Envtl. Loss

Prevention, Inc. v. U.S. Army Corps of Engineers, 702 F.3d 1156, 1166 (10th Cir.

2012) (citing Middle Rio Grande Conservancy Dist. v. Norton, 294 F.3d 1220, 1224

(10th Cir. 2002)). “Applicable regulations require agencies to consider ten factors

when assessing intensity, including the proposed action’s effects on public health,

the unique characteristics of the geographic area, the uncertainty of potential

effects, and the degree of controversy surrounding the effects on the human

environment.” Id. (citing 40 C.F.R. § 1508.27(b)).

             1. GHG pollution and climate change

      Plaintiffs contend that BLM: (1) failed to analyze the foreseeable indirect

GHG emissions resulting from combustion or other end uses of the oil and gas

extracted from the planning area; (2) failed to consider the cumulative impacts of

GHG emissions associated with oil and gas production; and (3) failed to analyze the

significance and severity of the volume of emissions.

                              a. Foreseeable indirect impacts of oil and gas



                                          10
       Plaintiffs argue that BLM failed to include in the RMP an analysis of the

reasonably foreseeable indirect impacts of oil and gas. ECF No. 24 at 13. They

contend that the “reasonably foreseeable effects of allowing fossil fuel extraction on

public lands include the emissions resulting from eventual combustion of that fuel,”

and that BLM did not include the emissions analysis resulting from combustion. Id.

at 13–14. Plaintiffs state that BLM recognized that decisions made under the RMP

may have indirect effects resulting from activities that release GHG emissions, but

BLM “failed to analyze the foreseeable emissions that will result from the

processing, transmission, storage, distribution, and end use of these hydrocarbons.”

Id. at 14.

       BLM responds that it provided sufficient information on the indirect effects

“while candidly discussing the limitations in BLM’s ability to assess such impacts

based on the information available at the planning stage.” ECF No. 27 at 18. It adds

that even though it estimated the total number of wells that would be drilled over

the life of the RMP, it additionally noted the speculative nature of forecasting oil

and gas production and was thus justified to provide a qualitative analysis. Id. at

19. Further, BLM points to reasoning in the RMP that because natural gas

produces fewer GHG emissions, if it were to displace coal and oil, it could in fact

reduce GHG emissions. Id. BLM surmises that this potential outcome means that

quantifying GHG emissions would be potentially misleading and thus it was not

arbitrary or capricious in leaving it out. Id.



                                           11
      Plaintiffs reply that BLM agrees that it must consider the indirect effects of

burning the natural gas under the RMP and states it does so by focusing on a

qualitative analysis. Pls.’ Reply, ECF No. 28 at 3. Plaintiffs continue that this is

flawed because it is not sufficient for BLM to claim as its qualitative analysis that

an effect is unforeseeable and merely speculate without supplying what information

is missing and why it could not be obtained. Id. at 4.

      “Indirect impacts are defined as being caused by the action and are later in

time or farther removed in distance but still reasonably foreseeable.” Utahns for

Better Transp. v. U.S. Dep’t of Transp., 305 F.3d at 1177 (citing 40 C.F.R. §

1508.8(b)). An effect is considered reasonably foreseeable if it is “sufficiently likely

to occur that a person of ordinary prudence would take it into account in reaching a

decision.” Colorado Envtl. Coal. v. Salazar, 875 F. Supp. 2d at 1251 (citing cases).

      Courts have found that combustion emissions are an indirect effect of an

agency’s decision to extract those natural resources. See San Juan Citizens All. v.

U.S. Bureau of Land Mgmt., No. 16-CV-376-MCA-JHR, 2018 WL 2994406, at *10

(D.N.M. June 14, 2018) (collecting cases).

      While San Juan Citizens Alliance concerned protests to oil and gas leasing,

which occurs at a later stage of the oil and gas development process than what

Plaintiffs are protesting here, another court has ruled that BLM needed to consider

indirect effects of combustion of fossil fuels in an RMP. W. Org. of Res. Councils v.

U.S. Bureau of Land Mgmt., No. CV 16-21-GF-BMM, 2018 WL 1475470, at *13 (D.

Mont. Mar. 26, 2018), appeal docketed, No. 18-35849 (9th Cir. Oct. 12, 2018) (“In
                                           12
light of the degree of foreseeability and specificity of information available to the

agency while completing the EIS, NEPA requires BLM to consider in the EIS the

environmental consequences of the downstream combustion of the coal, oil and gas

resources potentially open to development under these RMPs.”).

      In High Country Conservation Advocates v. United States Forest Service, the

defendant argued that it was too speculative to know how much coal would be

mined from then-unbuilt mines and it could not provide analysis of the potential

combustion. 52 F. Supp. 3d 1174, 1196 (D. Colo. 2014) (“High Country”). That

argument failed though, as the court found that

      [t]he agency cannot—in the same [final] EIS—provide detailed
      estimates of the amount of coal to be mined [] and simultaneously
      claim that it would be too speculative to estimate emissions from “coal
      that may or may not be produced” from “mines that may or may not be
      developed.” The two positions are nearly impossible to reconcile.

Id. at 1196–97.

      It is arbitrary and capricious for a government agency to use estimates of

energy output for one portion of an EIS, but then state that it is too speculative to

forecast effects based on those very outputs. Cf. WildEarth Guardians v. U.S.

Bureau of Land Mgmt., 870 F.3d 1222, 1234 (10th Cir. 2017) (holding that BLM

erred by relying on some portions of a government report, but not acknowledging

other portions).

      Even though in High Country the challenged analysis regarding GHG

emissions was of only three mines and here BLM estimates over 4,000 new wells

will be drilled, the reasoning remains analogous. 52 F. Supp. 3d at 1198; AR
                                           13
185778. BLM had data projecting outputs of natural gas under each alternative. AR

185947. Additionally, BLM had data comparing resultant GHG emissions from the

combustion of different fossil fuels, including natural gas. AR 185232. BLM had the

ability to provide more specific estimations than it did and BLM’s reasoning that it

was merely too speculative to provide the estimations is belied by its own analysis

in the RMP. See Kern v. U.S. Bureau of Land Mgmt., 284 F.3d 1062, 1072 (9th Cir.

2002) (“An agency may not avoid an obligation to analyze in an EIS environmental

consequences that foreseeably arise from an RMP merely by saying that the

consequences are unclear or will be analyzed later when an [Environmental

Assessment] is prepared for a site-specific program proposed pursuant to the

RMP.”).

      Therefore, BLM acted in an arbitrary and capricious manner and violated

NEPA by not taking a hard look at the indirect effects resulting from the

combustion of oil and gas in the planning area under the RMP. BLM must quantify

and reanalyze the indirect effects that emissions resulting from combustion of oil

and gas in the plan area may have on GHG emissions.

                             b. Cumulative impacts of GHG and climate change

      Plaintiffs argue that BLM failed to analyze the cumulative climate change

impacts in its RMP at a regional, national, and global scale. ECF No. 24 at 14–15.

Plaintiffs contend that BLM “should have included CRVFO GHG emissions

increases, added to other past, present, and reasonably foreseeable BLM-managed

fossil fuel extraction emissions on a regional and national scale.” ECF No. 24 at 15
                                         14
(emphasis in original). Plaintiffs continue that since BLM did not sufficiently

consider the effects of GHG emissions on the CRVFO’s lands, it violated NEPA, as a

court cannot “defer to a void.” Id. at 16 (quoting High Country, 52 F. Supp 3d at

1186).

         In response, BLM argues that Plaintiffs merely disagree with BLM’s

methodology, and it is a court’s task to simply decide whether BLM’s actions had a

rational basis and took into consideration the relevant factors. ECF No. 27 at 21.

BLM points to parts of the RMP to show that it provided a qualitative assessment of

cumulative climate change impacts and such an approach was reasonable under

NEPA. Id. at 21–22 (citing AR 185240–42). It elaborated that this approach

sufficiently provided information on all the relevant geographic scales. Id. at 22.

         Plaintiffs reply that BLM is incorrect to characterize its analysis as qualitive

because it merely provided data that climate impacts from resource use on the

CRVFO’s land were comparatively small compared to state, regional, and global

totals. ECF No. 28 at 6–7.

         The parties appear to agree that BLM contained its analysis in the RMP

concerning cumulative impacts of climate change to AR 185240–42. ECF Nos. 24 at

15–16; 27 at 21–22. In the EIS, BLM wrote that

         Cumulative climate change impacts are caused by CRVFO GHG
         emissions and increases in regional, national, and global GHG
         emissions. GHG emissions increase with increased population growth,
         industrial activity, transportation use, energy production, and fossil
         fuel energy use. As mentioned earlier, CRVFO emissions may or may
         not increase state, national, or global GHG emissions due to regulatory
         and market forces.
                                            15
AR 185240. BLM summarized potential impacts, stating that “[c]umulative GHG

emissions may increase if project GHG emissions add to global GHG emissions” and

that cumulative GHG emissions may not increase if oil and gas is produced in other

basins or if natural gas is used. Id.

      BLM explained that “[q]uantification of cumulative climate change impacts,

such as changes in temperature, precipitation, and surface albedo, is beyond the

scope of this analysis” and that potential increase in emissions and carbon

sequestration could not be predicted with accuracy. Id. The remaining section of the

cumulative climate change impact analysis read that climate change predictions for

the region of western Colorado are “based on global GHG emission inventory

projections and global climate change modeling.” AR 185240–42.

      “Cumulative impact is the impact on the environment which results from the

incremental impact of the action when added to other past, present, and reasonably

foreseeable future actions regardless of what agency (Federal or non-Federal) or

person undertakes such other actions.” 40 C.F.R. § 1508.7. “Cumulative impacts can

result from individually minor but collectively significant actions taking place over

a period of time.” Id.

      The impacts to consider include ecological, aesthetic, historic, cultural,

economic, social, or health considerations. Wyoming v. U.S. Dep’t of Agric., 661 F.3d

1209, 1251 (10th Cir. 2011) (explaining that the scope of an EIS includes cumulative

impacts, and thus the considerations of direct and indirect effects apply similarly to

cumulative effects); see 40 C.F.R. §§ 1508.7, 1508.8, 1508.25. However, agencies
                                          16
must only discuss those impacts which are reasonably foreseeable. Id. (quoting

Utahns for Better Transp., 305 F.3d at 1176).

       As such, “cumulative impacts that are too speculative or hypothetical to

meaningfully contribute to NEPA’s goals of public disclosure and informed

decisionmaking need not be considered.” Wyoming v. U.S. Dep’t of Agric., 661 F.3d

at 1253.

      [A] meaningful cumulative impact analysis must identify five things:
      (1) the area in which the effects of the proposed project will be felt; (2)
      the impacts that are expected in that area from the proposed project;
      (3) other actions—past, present, and proposed, and reasonably
      foreseeable—that have had or are expected to have impacts in the
      same area; (4) the impacts or expected impacts from these other
      actions; and (5) the overall impact that can be expected if the
      individual impacts are allowed to accumulate.

San Juan Citizens All. v. Stiles, 654 F.3d 1038, 1056 (10th Cir. 2011) (quoting

TOMAC, Taxpayers of Michigan Against Casinos v. Norton, 433 F.3d 852, 864 (D.C.

Cir. 2006)).

      The Tenth Circuit has found a district court to err when the district court

held that an agency was “woefully inadequate” in failing to discuss cumulative

impacts when the agency action in the final EIS concerned an initial, “overarching

framework.” Wyoming v. U.S. Dep’t of Agric., 661 F.3d 1253. The court in Wyoming

dealt with an initial plan regarding three government actions that would then

undergo their own NEPA evaluations. Id. It found for the agency because those

“procedural planning rules would not have any concrete, measurable cumulative

impact until the [agency] implemented them in response to specific proposals in the

                                          17
future.” Id. (alteration and emphasis added). The court found those impacts as too

speculative and did not “meaningfully contribute to NEPA’s goals of public

disclosure and informed decisionmaking . . . .” Id.

      Considering that there necessarily will be more specific regulations regarding

the actual leasing and drilling approvals, the cumulative impacts are undoubtedly

more foreseeable at that time. See 43 C.F.R. Subpart 3120; Diné Citizens Against

Ruining Our Env’t v. Jewell, 839 F.3d 1276, 1289 (10th Cir. 2016) (holding that an

agency did not violate NEPA when it deferred cumulative impacts analysis to an

Environmental Assessment); cf. Theodore Roosevelt Conservation P’ship v. Salazar,

616 F.3d 497, 504 (D.C. Cir. 2010) (holding that an RMP does not “include a

decision whether to undertake or approve any specific action”) (citing 43 C.F.R. §

1601.0–5 (n)).

      Therefore, in the RMP, BLM took an appropriately hard look at the

cumulative climate change impacts. See Hillsdale Envtl. Loss Prevention, Inc. v.

U.S. Army Corps of Engineers, 702 F.3d at 1177–78 (explaining that courts are not

in a position to decide the propriety of competing methodologies and must simply

determine whether the agency had a rational basis for employing the challenged

method, especially when the dispute involves a technical judgment within the

agency’s area of expertise) (citing cases).

                               c. Analysis of the significance and severity of the
                                  volume of emissions




                                              18
       Plaintiffs claim that BLM violated NEPA by not taking a sufficiently hard

look at the economic downsides regarding GHG emissions contemplated in the

RMP. ECF No. 24 at 17–21. Plaintiffs argue that BLM was wrong to state in the

RMP that tools did not then exist to measure incremental climate impacts of GHG

emissions associated with specific activities. Id. at 18. Plaintiffs reason that BLM

was of aware, and arbitrarily disregarded, the social cost of carbon protocol (the

“Protocol”), which contextualizes the costs associated with climate change. Id. at

18–19. Plaintiffs continue that “BLM was particularly obligated to address the

economic impact of GHG emissions by estimating their social cost because the

agency did provide monetized estimates of the benefits of oil and gas production.”

Id. at 19.

       Plaintiffs concede that BLM is not required to conduct a cost-benefit analysis,

but looks to High Country to support the proposition that BLM acted in an

arbitrary and capricious manner by choosing to quantify the benefits of an action,

but then incorrectly claimed that it could not analyze the related costs. Id. (quoting

52 F.Supp.3d at 1191). Specifically, Plaintiffs argue that BLM presented benefits

concerning economic, revenue, and employment data across the studied

alternatives, but then did not quantify the economic costs related to those benefits.

Id. at 20.

       BLM responds that its chosen method to analyze climate change impacts is

entitled to deference and sufficiently complies with NEPA. ECF No. 27 at 23. BLM

confirms that it need not perform a cost-benefit analysis and that the Protocol was
                                          19
meant to be employed in agency rulemakings, which this RMP was not. Id. at 23–

24. Further, BLM argues that the Protocol was issued a year after the air quality

modeling and calculations in the RMP were completed and revised. Id at 24.

Finally, BLM strongly disputes that its analysis of economic impacts constitutes a

cost-benefit analysis. Thus, it argues that it does not fall within the reasoning of

High Country, because benefits were never actually presented. Id. at 24–27 (citing

52 F. Supp. 3d 1174).

      The Protocol is an estimate of the “monetized damages associated with an

incremental increase in carbon emissions in a given year. It is intended to include

(but is not limited to) changes in net agricultural productivity, human health,

property damages from increased flood risk, and the value of ecosystem services due

to climate change.” AR 201225. The Protocol was “designed to quantify a project’s

contribution to costs associated with global climate change.” High Country, 52 F.

Supp. 3d at 1190.

      As the parties agree, a cost-benefit analysis is not required in an EIS. The

regulations concerning an EIS read that “the weighing of the merits and drawbacks

of the various alternatives need not be displayed in a monetary cost-benefit analysis

and should not be when there are important qualitative considerations.” 40 C.F.R. §

1502.23. However, if an agency chooses to conduct a cost-benefit analysis in an EIS,

that analysis should not be misleading. High Country, 52 F. Supp. 3d at 1182 (citing

cases).



                                          20
      In High Country, the court found the analysis misleading because the

agencies “expressly relied on the anticipated economic benefits of [lease

modifications] in justifying their approval,” but the agencies then explained “that a

similar analysis of the costs was impossible when such an analysis was in fact

possible and was included in an earlier draft EIS.” Id. at 1191.

      I agree with two arguments by BLM that makes High Country not analogous

this context: (1) the economic impact analysis was not necessarily the “benefit” side

of a cost-benefit analysis; and (2) BLM did not expressly rely on anticipated

economic benefits in its RMP. ECF No. 27 at 25–26.

      The disputed economic projections concern average annual labor income and

estimated payments to counties from mineral royalty distributions. AR 185950–51.

The estimations of the proposed alternative were less than those of two other

proposed alternatives. Id. BLM noted that “[w]hile the alternatives have the

potential to affect local businesses and individuals, the relative contribution of BLM

activities to the local economy. . . and the relative differences between the

alternatives would not be large enough to have any measurable effect on economic

diversity or dependency.” AR 185949. BLM added that “[u]nder all the alternatives,

all BLM-related contributions—jobs and labor income—would continue to support

less than 1 percent of totals within the impact area economy, but could be more

important for smaller communities within the planning area.” Id.

      An important aspect of High Country was the fact that the agencies had

attempted to quantify contributions to the costs of global climate change in drafts of
                                          21
their EIS, but then removed that portion “in part it seems, in response to an email

from one of the BLM’s economists that pointed out that the social cost of carbon

protocol is ‘controversial.’” 52 F.Supp. 3d at 1191. Plaintiffs do not posit that a

similar action occurred here.

      This does not speak to the potential effectiveness of the Protocol, nor when

BLM may have been aware of its existence. Simply put, under 40 C.F.R. § 1502.23,

BLM was not required to perform a cost-benefit analysis. It chose not to do so,

provided sufficient support in the record to show this, and thus satisfied NEPA in

this respect.

                2. Methane emissions

      Plaintiffs argue that BLM failed to take a hard look at methane emissions

associated with the RMP. ECF No. 24 at 21. In particular, Plaintiffs maintain that:

(1) BLM arbitrarily ignored generally accepted science regarding methane’s

potency; and (2) BLM relied on underestimated methane emissions data.

                                a. Science concerning methane’s potency

      Plaintiffs claim that BLM used both an improper timeframe and outdated

science when it considered methane emissions. ECF No. 24 at 21–26.

      As part of the RMP, BLM estimated GHG emissions in assessing climate

change impacts related to the plan area across the studied alternatives. AR 184835,

184842–43. In doing so, BLM used data it collects to estimate those emissions. AR

223675, 223681. A “GHG’s ability to contribute to global warming is based on its

longevity in the atmosphere and its heat-trapping capacity.” AR 184840. In order to

                                           22
aggregate GHG emissions and assess their contribution to global warming, BLM

uses a method from the Environmental Protection Agency (“EPA”) to assign each

GHG a global warming potential unit (“GWP”), which is the emission’s equivalent

output of carbon dioxide. Id. BLM assigned methane a GWP factor of 21 and

considered its effects on a 100-year timeframe. Id. Plaintiffs dispute both aspects of

this analysis.

      First, Plaintiffs argue that the GWP should be analyzed using a 20-year

timeframe. Plaintiffs point to the record to posit that methane’s properties make it

such that its effect on the climate is much greater in the short-term and that by

using the 100-year timeframe, BLM significantly understates methane’s impact on

the climate. ECF No. 24 at 21–22. Plaintiffs highlight the data used by the

Intergovernmental Panel on Climate Change. Id. at 22.

      In response, BLM explains that it was reasonable to use a 100-year

timeframe because this is what EPA used in rules and regulations that BLM

explicitly relied upon in the RMP. ECF No. 27 at 31. BLM claims it adopted a 100-

year timeframe to keep consistent with nationwide sectoral emissions, which

allowed for a more complete look at past and future GHG emissions. Id. BLM

acknowledges that methane has a greater GWP over a 20-year timeframe, but that

it acted reasonably in using a timeframe consistent in addressing all GHG

emissions. Id. at 32.

      Concerning the second issue—whether BLM improperly assigned methane a

GWP of 21—Plaintiffs argue that the source relied upon by BLM had been revised,
                                          23
but BLM did not reflect this in the RMP. ECF No. 24 at 22. Plaintiffs continue that

if the updated GWP was used, the assumptions BLM would use for methane

emissions would substantially increase. Id. at 23.

      BLM contends that the GWP factor it used “was accepted and supported at

the time the analysis was prepared and the agency explained why it had selected

that factor.” ECF No. 27 at 28. BLM clarifies that it acknowledged the updated

GWP factor, but reasonably explained why it kept with its original option. Id. at 29.

It maintains that it should not be required to redo analyses each time updated

information enters the scientific sphere, because it would lead to a potentially

endless process of re-analyzing its data. Id at 28–30.

      Accurate scientific analysis is essential to implementing NEPA. 40 C.F.R. §

1500.1. In an EIS, an agency must “insure the professional integrity, including

scientific integrity, of the discussions and analyses . . . .” 40 C.F.R. § 1502.24. In

reviewing this, as discussed supra, courts are not in the position to decide the

propriety of competing methodologies, especially when the issue involves a technical

judgment within an agency’s expertise. Hillsdale Envtl. Loss Prevention, Inc. v.

U.S. Army Corps of Engineers, 702 F.3d at 1177–78; see Baltimore Gas & Elec. Co.

v. Nat. Res. Def. Council, Inc., 462 U.S. 87, 103 (1983) (holding that when

examining an agency’s prediction, “within its area of special expertise, at the

frontiers of science,” a reviewing court must generally be at its most deferential).

      Here, BLM pointed to two EPA decisions to explain its choice to use the GWP

factor of 21 in a 100-year timeframe. AR 223677, 223853. In one of these decisions,
                                            24
EPA used a GWP factor of 21 with a 100-year timeframe. Mandatory Reporting of

Greenhouse Gases, 74 Fed. Reg. 56,260, 56,395 (Oct. 30, 2009). In a technical

support document prepared for BLM, it was noted that the Intergovernmental

Panel on Climate Change, “the international scientific body created by the United

Nations to evaluate the risk of climate change, has published more recent GWPs in

its Fourth Assessment Report.” AR 223840. This report included a GWP factor for

methane of 25. Id. However, BLM chose keeps its numbers consistent with those of

EPA.

       It explained that while the GWPs from the Intergovernmental Panel on

Climate Change

       [A]re more universal and more recent than [EPA]-published GWPs, the
       [EPA]-published numbers are being used by companies that must
       report GHG emissions to [EPA], including certain sectors of the oil and
       gas industry. Because many U.S. companies are using [EPA]-published
       GWPs, and for consistency in sectoral comparisons, BLM Colorado has
       chosen to use [EPA] GWPs. In the event that [EPA] revises their
       published GWPs, BLM Colorado will follow suit.

Id.

       BLM notes that EPA changed its methane GWP factor to 25 in 2014, while

still using the 100-year timeframe. ECF No. 27 at 29, n.10 (citing 2013 Revisions to

the Greenhouse Gas Reporting Rule and Final Confidentiality Determinations for

New or Substantially Revised Data Elements, 78 Fed. Reg. 71,904, 71,909 (Nov. 29,

2013) (“Reporting Rule Revision”)). However, BLM adds that this decision postdated

the revised EIS analysis. Id. The pertinent analysis concerning air quality modeling



                                         25
and calculations was published in May 2011 and was revised in August 2012. AR

223657.

      Plaintiffs take issue with BLM’s commitment that if EPA revised their

published GWPs, BLM would follow suit. ECF No. 28 at 12. Plaintiffs claim that

EPA did not update its GWP “prior to BLM’s decision” which was in 2015. Id.; AR

188163. However, the Reporting Rule Revision noted that “the GWPs finalized in

this rulemaking are only applied prospectively, and do not affect the applicability

for reporters that was determined for prior years.” 78 Fed. Reg 71,904, 71,938.

Therefore, BLM need not reach back and re-calculate its prior analyses based on the

new GWP. BLM took a sufficient hard look at methane’s potency based on the

applicable regulations in force at the time of its analysis and decision.

                              b. Estimations of methane emissions data

      Plaintiffs argue that BLM made improper assumptions about the magnitude

of methane emissions, which thereby undermined the validity of BLM’s findings in

the RMP. Plaintiffs claim that three incorrect assumptions were made when BLM

estimated the planning area’s methane emissions. ECF No. 24 at 24. First,

Plaintiffs note that the modeling data came solely from survey responses of oil gas

operators without being confirmed by BLM. Id. Second, Plaintiffs argue that the

data was not based on current or historic emissions rates, but on forecast emissions

in 2028. Id. Third, Plaintiffs claim BLM improperly adjusted these emissions rates

on a faulty assumption about the implementation of control technologies on oil and

gas emission sources. Id.
                                          26
      Plaintiffs request that the court follows their calculations of an assumed

leakage rate. ECF No. 24 at 24–25. However, neither in their Opening Brief nor

their Reply do Plaintiffs provide support by cites to the record from where they get

certain numbers for their conversions. See ECF Nos. 24 at 25, n.19; 28 at 14, n.8.

This leaves the court with no reliable way to sufficiently judge Plaintiffs’ analysis

on the issue. Further, Plaintiffs reference BLM rulemakings that occurred after the

ROD was signed. ECF No. 24 at 25.

      Plaintiffs do not persuasively explain how using industry assumptions

necessarily leads to faulty data, nor do they fully develop an argument regarding

the issue concerning adjusting emissions on a faulty assumption about control

technologies on oil and gas emission sources in 2028. As such, I must afford the

deference due to BLM on this issue and find against Plaintiffs.

             3. Oil and gas effects on human health

      Plaintiffs argue that BLM failed to provide a meaningful analysis of the

potential health impacts related to the oil and gas development projected in the

RMP. ECF No. 24 at 26. Plaintiffs allege that: (1) BLM improperly dismisses the

harm to humans from oil and gas development in the planning area; (2) the RMP

provides insufficient information to the public regarding potential health impacts;

and (3) BLM’s deference in the RMP to future adaptive management and

compliance with legal requirements does not substitute for a proper analysis in the

RMP itself. Id. at 26–36. Plaintiffs add that BLM’s deferral to later stages was



                                          27
inappropriate because Plaintiffs are faulting it for failing to disclose general health

risks, not site-specific information. ECF No. 28 at 21.

                              a. BLM’s discussion of site-specific human health
                                 effects of oil and gas development in the planning
                                 area

      Plaintiffs provided a voluminous submission in the record of studies, reports,

and firsthand accounts which they argue paint a significantly more severe picture of

the environmental impacts of oil and gas than which BLM considered. See generally

AR 203304–217808; ECF No. 24 at 27–34. Plaintiffs dispute BLM’s assertion that

“no studies have documented significant cancer-based or noncancer-based health

risks from oil and gas operations using emissions rates and operational practices

typical of current development in the CRVFO.” ECF No. 24 at 28 (quoting AR

185943). Plaintiffs cite the United States Census to show that people live physically

close to the wells. Id. They further point to studies showing that there were adverse

health effects regarding proximity to oil and gas that was more severe than what

was stated in the RMP. Id. at 28–29. They add that BLM failed to take a hard look

at the firsthand reports of area residents. Id. at 29–30.

      BLM states that its RMP complies with the scope of the analysis required by

NEPA. As discussed supra, this RMP is the first of a three-stage process concerning

oil and gas development on public land. BLM argues that “it appropriately deferred

greater and more localized detail to the implementation stages, when substantially

more will be known about the specifics of development.” Id. at 36–37.



                                          28
      BLM stated in its response to comments in the RMP that “new oil and gas

leases must undergo an Environmental Assessment under NEPA.” AR 223553.

BLM argues that it is following NEPA and related regulations by deferring more

detailed analysis in a process named “tiering.” ECF No. 27 at 36–37.

       “Tiering refers to the coverage of general matters in broader environmental

impact statements . . . with subsequent narrower statements or environmental

analyses (such as regional or basinwide program statements or ultimately site-

specific statements) incorporating by reference the general discussions and

concentrating solely on the issues specific to the statement subsequently prepared.”

40 C.F.R. 1508.28.

      Tiering allows for subsequent, more narrow assessments to follow broader

EISs. San Juan Citizens All. v. Stiles, 654 F.3d at 1054 (quoting 40 C.F.R. §

1508.28). “Tiering can ‘eliminate repetitive discussions of the same issues and

allows the agency to focus on the actual issues ripe for decision at each level of

environmental review,[] while excluding from consideration issues already decided

or not yet ripe.’” Id. (quoting 40 C.F.R. §§ 1502.20, 1508.28(b)) (alterations omitted).

      Site-specific impacts must be analyzed under NEPA “only when a ‘critical

decision’ has been made to act on site development—i.e., when ‘the agency proposes

to make an irreversible and irretrievable commitment of the availability of

resources to project at a particular site.’” Friends of Yosemite Valley v. Norton, 348

F.3d 789, 801 (9th Cir. 2003), opinion clarified, 366 F.3d 731 (9th Cir. 2004)

(quoting State of Cal. v. Block, 690 F.2d 753, 761 (9th Cir. 1982)).
                                           29
      In the context of oil and gas leasing, the site-specific impacts occur in the

later stages of leasing and development. See Pennaco Energy, Inc. v. U.S. Dep’t of

Interior, 377 F.3d at 1151–52 (“BLM is initially charged with determining whether

the issuance of a particular oil and gas lease is consistent with the RMP. The lessee

must obtain BLM approval of an Application for Permit to Drill (APD) before

commencing any ‘drilling operations’ or ‘surface disturbance preliminary thereto.’”)

(quoting 43 C.F.R. § 3162.3-1(c)).

      NEPA requires agencies to consider context and intensity when considering if

an action significantly affects the environment. 40 C.F.R. § 1508.27. When

considering site-specific action, “significance would usually depend upon the effects

in the locale rather than in the world as a whole.” Id.

      Therefore, it was appropriate for BLM to defer site-specific health analysis to

later assessments or reports. BLM appropriately noted that it would provide more

localized details when it knew more about the specifics of development. This is not

to question the veracity or importance of the firsthand accounts and reports

Plaintiffs note; this is merely the improper procedural stage to raise such issues.

                              b. BLM’s discussion of general human health effects
                                 of oil and gas development in the planning area

      Plaintiffs argue that BLM has not sufficiently informed the public of health

impacts in the RMP. They claim that BLM only provides vague, unhelpful

assessments concerning risks to health including air quality, water resources

management, and chemicals associated with oil and gas production. Plaintiffs also


                                          30
argue that BLM’s plan in the RMP to provide for adaptive management or legal

compliance that would occur after the RMP was too subjective and did not assure

any health outcomes. ECF No. 24 at 34–36.

      The RMP contained a sufficient discussion of how it describes air quality. AR

184826–34. This section contained substantive discussion of: the regulatory

structure for air quality; the current conditions, including ambient air pollution

concentrations, particulate matter, ozone, hazardous air pollutants, and visibility;

and characterization of air quality. Id. The RMP contained an additional discussion

on the impacts of air quality on physical, biological, and cultural resources. AR

185201–29. In part, this section discussed the environmental consequences of the

impacts on air quality based on each alternative and cumulative air quality

impacts. Id.

      BLM provided a similar analysis concerning water quality. It discussed how

the RMP would affect water resources. AR 184849–57. It discussed the impacts of

fluid minerals, including oil and gas, on water resources. See e.g. AR 185276–78,

185280–82, 185764, 185769. It discussed the potential risks of hydraulic fracturing

and included in that discussion “public concern about contamination of freshwater

aquifers and water wells” and accordant studies. AR 185040–44.

      Additionally, BLM instituted a Comprehensive Air Resources Protection

Protocol, which “describes the process and strategies the BLM will use when

authorizing activities that have the potential to adversely impact air quality within

the state of Colorado.” AR 188793. BLM responded to public comment to add that
                                          31
the RMP will incorporate additional analyses and monitoring of water quality. AR

223500. In response to comments, BLM also updated the RMP “to include more

comprehensive definitions and protections to municipal watersheds and public

water supplies.” AR 223501.

      Plaintiffs argue in their Reply that BLM omitted from its analysis certain

powerful pollutants that were routinely detected in air monitors in the plan area.

ECF No. 28 at 18. However, as BLM noted, it is under no obligation to respond to

each study cited by Plaintiffs in their brief “or to provide an encyclopedic discussion

of potential health effects.” ECF No. 27 at 41.

      In accordance with the discussion concerning tiering, BLM’s comments to

provide greater context and analysis in site-specific situations in the future, and the

deference I must give in situations of technical analysis, I find that BLM took a

sufficiently hard look in the RMP of human health impacts of oil and gas.

             B. Consideration of alternatives

      Plaintiffs argue that BLM’s range of alternatives violates NEPA by omitting

any option that would meaningfully limit oil and gas leasing and development

within the planning area. ECF No. 24 at 36. Plaintiffs note that “[o]f the 701,200-

acre mineral estate to be managed through the RMP, no alternative closes more

than 179,700 acres (or 25.7 percent) to future leasing—even though, in each

alternative, a significant portion of the areas left open to development have a low

potential for development.” Id. at 38–39.



                                            32
      BLM explained its need to revise the then-enacted RMP by listing seven

major issues contributing to the revision. AR 184603. These issues included

managing recreation, protection of natural and cultural resources, managing

vegetation, and managing surface water and groundwater. Id. Also included was

“[m]anaging energy development, particularly regarding the designation of lands

available for fluid minerals leasing and the application of lease stipulations, to

protect cultural and natural resources and to minimize user conflicts.” Id.

      These lease stipulations included no surface occupancy (“NSO”) and

controlled surface use (“CSU”). The NSO stipulation prohibits surface-disturbing

activities, thus “[a]ccess to fluid minerals resources would require horizontal and/or

directional drilling from outside the boundaries of the area with the NSO

stipulation.” AR 188349. The CSU stipulation “is a category of moderate constraint

stipulations that allows some use and occupancy of surface lands while protecting

identified resources or values.” AR 188350. A CSU stipulation allows “BLM to

require special operational constraints, including special design or relocating the

surface-disturbing activity . . . .” Id. In the RMP, the studied alternatives projected

between 239,400 to 356,700 acres covered under NSO stipulations and between

423,300 to 616,800 acres covered under CSU stipulations. AR 184620.

      These stipulations interplay with the way development land is categorized for

its potential. BLM classified development areas as high, medium, low, and no

known potential. AR 185778. Within the defined areas, BLM found 20 percent of the

land rated as having high potential, 12 percent with medium potential, 46 percent
                                           33
with low potential, and 22 percent with no known potential. Id. BLM estimated that

99 percent of future wells would be drilled within high potential areas—totaling

127,300 acres—with the remaining one percent of future wells on areas with

medium or low potential. AR 185190, 185778. It added that “approximately 88

percent of the federal mineral estate in the planning area with high potential for oil

and gas ha[d] been leased.” AR 185762.

      BLM noted that it did a cursory analysis of a no leasing alternative, but it

reasonably rejected calls to further explore a no leasing alternative when it

explained that because most of the high potential areas are already leased, “the

majority of future leasing would take place in lands adjacent to existing leases.” AR

223539. It added that, “[c]urrently there is no interest in leasing in areas outside

high potential areas.” Id. BLM stated that because “FLPMA mandates the BLM to

manage its lands for multiple uses and sustained yield,” BLM “eliminated such

alternatives as closing all BLM lands to oil and gas leasing, or managing all lands

for particular natural resource value to the exclusion of other resource use

considerations.” AR 184701.

      Because of the low projected percentage of development on anything other

than high potential lands, BLM argues that a no leasing alternative was not

practically different than the studied alternatives, and thus BLM was not required

to consider an alternative where low and medium potential lands were closed for

leasing. ECF No. 27 at 14.



                                          34
      Plaintiffs dispute this reasoning, claiming that those areas with low and

medium potential should be closed for leasing—especially if the potential for

development is so low—because BLM could then use that land more productively in

accordance with other values. ECF No. 24 at 39.

      The NEPA framework concerning alternatives in a case such as this is well

explained by the Tenth Circuit, who wrote that

      The “heart” of an EIS is its exploration of possible alternatives to the
      action an agency wishes to pursue. 40 C.F.R. § 1502.14. Every EIS
      must “[r]igorously explore and objectively evaluate all reasonable
      alternatives.” 40 C.F.R. § 1502.14(a). Without substantive,
      comparative environmental impact information regarding other
      possible courses of action, the ability of an EIS to inform agency
      deliberation and facilitate public involvement would be greatly
      degraded. See Baltimore Gas & Elec. Co., 462 U.S. at 97, 103 S.Ct.
      2246. While NEPA “does not require agencies to analyze the
      environmental consequences of alternatives it has in good faith
      rejected as too remote, speculative, or impractical or ineffective,” it
      does require the development of “information sufficient to permit a
      reasoned choice of alternatives as far as environmental aspects are
      concerned.” [Colo. Envtl. Coal. v. Dombeck, 185 F.3d 1162, 1174 (10th
      Cir.1999)] (quotations and alteration omitted). It follows that an
      agency need not consider an alternative unless it is significantly
      distinguishable from the alternatives already considered. Westlands
      Water Dist. v. U.S. Dep’t of the Interior, 376 F.3d 853, 868 (9th
      Cir.2004).

      We apply the “rule of reason” to determine whether an EIS analyzed
      sufficient alternatives to allow BLM to take a hard look at the
      available options. Id. The reasonableness of the alternatives considered
      is measured against two guideposts. First, when considering agency
      actions taken pursuant to a statute, an alternative is reasonable only if
      it falls within the agency’s statutory mandate. Westlands, 376 F.3d at
      866. Second, reasonableness is judged with reference to an agency’s
      objectives for a particular project. 30 See Dombeck, 185 F.3d at 1174–
      75; Simmons v. U.S. Army Corps of Eng’rs, 120 F.3d 664, 668–69 (7th
      Cir.1997); Idaho Conservation League v. Mumma, 956 F.2d 1508, 1520
      (9th Cir.1992).
                                         35
       New Mexico, 565 F.3d at 708–09.

       In relevant part, the court in New Mexico found that the defendant should

have analyzed a management alternative that closed more than 17% of a certain

portion of the plan area to leasing. Id. at 709. The court found that the defendant’s

justification—that it reasonably had analyzed an alternative of no development in

the plan area as a whole—was in fact different than analyzing an alternative of no

development for the specific portion of land at issue. Id. (“While agencies are

excused from analyzing alternatives that are not ‘significantly distinguishable’ from

those already analyzed, [] the alternative of closing only the Mesa—which

represents a small portion of the overall plan area—differs significantly from full

closure.”).

       The court reasoned that having considered an option of no development in the

planning area at whole did not relieve the defendant of the duty to consider any

other alternative along the spectrum between complete closure and the studied

alternative which provided for the greatest closure. Id. at 711, n.32. “Otherwise, an

agency could exclude any alternative it wished by considering (and rejecting) an

extreme.” Id. (citing Dombeck, 185 F.3d at 1175 (agencies must “take responsibility

for defining the objectives of an action and then provide legitimate consideration to

alternatives that fall between the obvious extremes.”)).

       Here, the same issue is at play. BLM argues it reasonably considered a no

development scenario, yet that scenario considers the plan area at whole and is

succinctly discarded. AR 184701, 223539. However, Plaintiffs argue that BLM
                                          36
should have considered “an alternative eliminating oil and gas leasing in areas

determined to have only moderate or low potential for oil and gas development.”

ECF No. 24 at 37. This would be an alternative within the spectrum mentioned by

the court in New Mexico. 565 F.3d at 711, n.33.

      I disagree with BLM’s argument that there is no substantive difference

between an alternative that opens low and medium potential areas for leasing and

one that does not. The basis of BLM’s argument here is that it was not required to

consider the latter option because such a low percentage of the low and medium

potential areas were projected to be developed. ECF No. 27 at 14–15. But if those

areas were open for leasing, even if there is a minimal chance for development, it

would detract from BLM designating that land for other uses.

      As such, “the principle of multiple use does not require BLM to prioritize

development over other uses.” New Mexico, 565 F.3d at 710. Since a “parcel of land

cannot both be preserved in its natural character and mined” it seems a reasonable

alternative would be to consider what else may be done with the low and medium

potential lands if they are not held open for leasing. Id. (quoting Rocky Mtn. Oil &

Gas Ass’n v. Watt, 696 F.2d 734, 738 n.4 (10th Cir. 1982)).

      BLM points to its field guidance, which reads that it should “close lands to

mineral development only when ‘other land or resource values cannot be adequately

protected with even the most restrictive lease stipulations.’” ECF No. 27 at 13–14.

However, this does not excuse the fact that BLM did not closely study an

alternative that closes low and medium potential lands when it admits there is an
                                         37
exceedingly small chance of them being leased. This alternative would be

“significantly distinguishable” because it would allow BLM to consider other uses

for that land. See New Mexico, 565 F.3d at 708–09. Therefore, BLM’s failure to

consider reasonable alternatives violates NEPA.




                                   III.   CONCLUSION

      I find the following regarding Plaintiffs’ Petition for Review of Agency Action:

      Cause of action one: BLM failed, in part, to take a hard look at the severity

and impacts of GHG pollution. Namely, it failed to take a hard look at the

reasonably foreseeable indirect impacts of oil and gas.

      Cause of action two: BLM took a sufficiently hard look at methane emissions.

      Cause of action three: BLM took a sufficiently hard look at the impacts of oil

and gas on human health.

      Cause of action four: BLM failed to consider reasonable alternatives to oil

and gas leasing and development.

      Pursuant to the Order Granting Joint Motion for Procedural Order on

Parties’ Merits Briefing, the parties shall address remedies accordant with the

present Order in separate briefing. ECF No. 23.

      It is ORDERED that counsel confer and attempt in good faith to reach

agreement as to remedies. If an agreement is not reached, the parties may submit

briefs. This briefing will consist of one brief from each party, not exceeding 4,000
                                          38
words, including everything from the caption to the certificate of service. It shall be

filed with the Court on or before December 3, 2018.

      The Court DEFERS a final ruling on the remedies until further briefing is

received.




      Dated: October 17, 2018 in Denver, Colorado.

                                                      BY THE COURT:

                                                       s/Lewis T. Babcock__________
                                                      LEWIS T. BABCOCK, JUDGE




                                          39
                                 Addendum

APA     Administrative Procedure Act

BLM     Bureau of Land Management

CRVFO   Colorado River Valley Field Office

CSU     Controlled surface use

EIS     Environmental Impact Statement

EPA     Environmental Protection Agency

FLPMA   Federal Land Policy and Management Act

GHG     Greenhouse gas

GWP     Global warming potential

NEPA    National Environmental Protection Act

NSO     No surface occupancy

RMP     Resource Management Plan

ROD     Record of Decision




                                    40
